      Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 1 of 22 PageID #: 737



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    BLUEFIELD DIVISION


FREEDOM FROM RELIGION                                         §
FOUNDATION, INC., et al.,                                     §
                                                              §
                      Plaintiffs,                             §
                                                              §   Civil Action No.: 1:17-cv-00642
v.                                                            §
                                                              §   Hon. David A. Faber
MERCER COUNTY BOARD                                           §
OF EDUCATION, et al.,                                         §
                                                              §
                      Defendants.                             §


      MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS MERCER COUNTY
      BOARD OF EDUCATION, MERCER COUNTY SCHOOLS, AND DR. DEBORAH
                       AKERS’S MOTION TO DISMISS


        On December 17, 2018, the Fourth Circuit held that the instant case is not moot because “[t]he

County has consistently described the [Bible in the Schools, a/k/a] BITS program as ‘suspend[ed],’

rather than eliminated outright.” On January 3, 2019, the Mercer County Board of Education (the

“Board”) passed a resolution stating that the Board (1) “will never offer of employ the BITS

program in any of its schools,” (2) “does not now or in the future intend to offer a Bible elective

curriculum in any of its elementary schools,” and (3) “will not now or in the future employ teachers

for the purpose of teaching a Bible elective curriculum in any of its elementary schools.”1 In the

Fourth Circuit and every other circuit, a legislative repeal, such as the Board’s, makes a case moot

unless “reenactment is not merely possible but appears probable.” Brooks v. Vassar, 462 F.3d 341,

348 (4th Cir. 2006). Therefore, any concerns expressed in the Fourth Circuit’s opinion that the

BITS program was not “eliminated outright” have been resolved, and Plaintiffs’ claims are moot.


1
    See Ex. 1, Declaration of Paul Hodges at ¶ 4 & Ex. 1-A.
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 2 of 22 PageID #: 738



          Further, Dr. Akers is entitled to qualified immunity. Given that even Supreme Court

justices have described Establishment Clause jurisprudence as “a hopeless disarray” “of crooked

lines and wavering shapes,” a sentiment echoed by numerous courts, very few rights under the

Establishment Clause are “clearly established,” and to the extent that the Court has weighed in on

biblical curricula in public schools, the Court has repeatedly indicated that such curricula are not

per se unconstitutional. See, e.g., Stone v. Graham, 449 U.S. 39, 42 (1980) (per curiam) (“The

Bible may constitutionally be used in an appropriate study of history, civilization, ethics,

comparative religion or the like.”). The Fourth Circuit has similarly affirmed the constitutionality

of curriculum that “involved no more than having the class read, discuss, and think about” religion.

Wood v. Arnold, 915 F.3d. 308, 317 (4th Cir. 2019). The West Virginia Attorney General similarly

opined that biblical instruction in public schools is permissible. [Docs. 25-1, 25-3].

          Plaintiffs’ claims are also barred by the two-year statute of limitations for § 1983 claims in

West Virginia. Plaintiff’s First Amended Complaint states that Jessica Roe was exposed to the

Bible in the Schools classes, and accrued her § 1983 claim, no later than 2013. FAC ¶ 34-35.

Plaintiffs first filed this suit on January 18, 2017. Because this suit was filed, at a minimum, more

than three years after Jessica Roe and Elizabeth Deal acquired their § 1983 claim, the Court should

grant Defendants’ motion to dismiss those claims as barred by the statute of limitations.2

                                           BACKGROUND

          This case involves an Establishment Clause challenge to the former Mercer County BITS

program. Most of the pertinent factual background can be found in Defendants’ prior motion to

dismiss. See [Doc. 26] at 2-5. The BITS program was a voluntary, opt-in program that uses the



2
  “Defendants” as used herein refers collectively to Mercer County Board of Education, Mercer
County Schools, and Dr. Deborah Akers. Rebecca Peery has not been served, and has only
specially appeared before this court.

	                                                  2
         Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 3 of 22 PageID #: 739



Bible to teach lessons to schoolchildren. FAC ¶¶ 35, 38. The BITS program was privately funded;

no public funds were used to administer the program. FAC ¶ 24.

            FFRF initially filed suit on behalf of plaintiffs who were too young to attend public school,

and their parents, in Mercer County (the “Doe Plaintiffs”) [Doc. 1]. In the First Amended

Complaint (“FAC”),3 Jessica Roe, a former student in Mercer County Schools, and her mother

Elizabeth Deal joined this suit. Defendants filed a motion to dismiss arguing that the case was

unripe as to those Plaintiffs who were too young to attend school in Mercer County, and unripe

and moot as to Deal and Roe, as Roe was no longer enrolled in Mercer County Schools and

expressed no intent to return. [Docs. 25, 26].

            Mootness was further suggested due to the indefinite suspension of the BITS program. In

April 2017, the Board provided to the BITS teachers that their contract would not be renewed.

[Docs. 30-1, 30-3]. On May 23, 2017, Dr. Akers recommended that the Board suspend the BITS

program pending review. Ex. 1 at ¶ 3 . On that day, the Board accepted Dr. Akers recommendation

and suspended the BITS program. Id.

            The Court agreed that this case was unripe as to the Doe Plaintiffs and moot as to Roe and

Deal. The Doe Plaintiffs and Freedom from Religion Foundation, Inc. did not appeal the Court’s

decision. Only Deal and Roe appealed the Court’s determination they lacked standing. On appeal,

the Fourth Circuit held that the case is not moot. The Court relied primarily on language indicating

the BITS program was “suspended,” rather than terminated. See Deal v. Mercer County Bd. of

Educ., 911 F.3d 183, 191 (2019). The court also pointed to certain press accounts in which Dr.

Akers announced the schools were “fighting” the lawsuit. Id. at 192. Defendants are in the process

of asking the Supreme Court to review Fourth Circuit’s opinion.



3
       [Doc. 21]

	                                                   3
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 4 of 22 PageID #: 740



          The Board is a five-member body that sets policy for public schools in Mercer County. W.

VA. CODE § 18-5-1; Ex. 1 at ¶ 2. Superintendent Akers reports to the Board, but is not a member

of the Board and has no control over the Board. Id. at ¶ 2. On January 3, 2019, the Mercer County

Board of Education passed a resolution terminating the BITS program now and in the future. Ex.

1 at ¶ 4. The resolution states that “the BITS program is no longer compatible with the educational

mission of MCS” and that the Board “will never offer or employ the BITS program in any of its

schools.” See Ex. 1-A. Moreover, the resolution states that the Board will not “offer a Bible

elective curriculum” or “employ teachers for the purpose of teaching a Bible elective curriculum”

in its elementary schools. Id. The resolution permanently ends the BITS program and renounces

any intent to bring the BITS program or similar program back to Mercer County. Furthermore,

the contracts for the teachers previously employed as a part of the BITS program have been either

not been renewed, or renewed under new assignment within Mercer County Schools. Ex. 1 at ¶ 5.

                                             ANALYSIS

          The claims against Defendants Mercer County Board of Education, Mercer County

Schools, and Dr. Deborah Akers4 are moot because the Mercer County Board of Education

(“Board”) has formally resolved to eliminate the BITS program and not to reinstate any biblical

curriculum in its elementary schools.

       A.   Under Fourth Circuit precedent, this case is moot in its entirety.

              1.   Every Circuit, including the Fourth, recognizes that legislative repeal of a
                   policy moots injunctive or declaratory relief.

          The “heavy burden” to show that a case is moot because of Defendant’s conduct is met

where “the challenged conduct cannot reasonably be expected to recur.” See Friends of the Earth,



4
  To date, Defendant Peery has not been served and has only specially appeared in this Court. For
these reasons, she does not join in this motion.

	                                                4
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 5 of 22 PageID #: 741



Inc. v. Laidlaw Environmental Servs., Inc. 528 U.S. 167, 189 (2000); Doe v. Shalala, 122 F. App’x

600, 602 (4th Cir. 2004). In the Fourth Circuit, a governmental entity meets that burden when it

(1) formally changes its policy, and (2) indicates it will not return to the challenged conduct.

          Where these two factors exist, the Fourth Circuit will find a case moot. For example, the

Fourth Circuit has held that a challenge to fire department’s social media policy was moot where

“in addition to adopting a new Social Media Policy and revised Code of Conduct,” the fire chief

submitted an affidavit that “‘[he] fully intend[s] to operate under the newly issued [policies] and

do[es] not intend to re-issue the original versions.’” Grutzmacher v. Howard Cnty., 851 F.3d 332,

349 (4th Cir. 2017). The Grutzmacher court favorably cites a Tenth Circuit opinion for the

proposition that “public officials’ alteration of challenged policy, coupled with [a] sworn

affirmation that they would not revert to the policy previously in effect, rendered plaintiff’s

challenge moot”). Id. (citing Winsness v. Yocom, 433 F.3d 722, 736 (10th Cir. 2006)).

          In cases where a legislative body formally repeals a policy, courts will find the case is

moot unless “reenactment is not merely possible but appears probable.” Brooks v. Vassar, 462

F.3d 341, 348 (4th Cir. 2006) (citing Am. Legion Post 7 of Durham, N.C. v. City of Durham, 239

F.3d 601, 606 (4th Cir. 2002)); see also Valero Terrestrial Corp. v. Paige, 211 F.3d 112, 116 (4th

Cir. 2000) (“statutory changes that discontinue a challenged practice are ‘usually enough to render

a case moot, even if the legislature possesses the power to reenact the statute after the lawsuit is

dismissed.’” (quoting Native Village of Noatak v. Blatchford, 38 F.3d 1505, 1510 (9th Cir. 1994));

Doe v. Shalala, 122 F. App’x 600, 602 (4th Cir. 2004) (“A legislature may voluntarily cease

allegedly illegal conduct by amending or repealing the challenged law or by allowing it to expire.

In general, the amendment, repeal, or expiration of a statute moots any challenge to that statute.”).

          The Fourth Circuit is not an outlier. As the Ninth Circuit has similarly observed:




	                                                 5
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 6 of 22 PageID #: 742



          [V]oluntary cessation is different from a statutory amendment or repeal. Repeal is
          “usually enough to render a case moot, even if the legislature possesses the power
          to reenact the statute after the lawsuit is dismissed.” Cases rejecting mootness in
          such circumstances “are rare and typically involve situations where it is virtually
          certain that the repealed law will be reenacted.”

Log Cabin Republicans v. United States, 658 F.3d 1162, 1167 (9th Cir. 2011) (internal citations

omitted). In fact, the federal circuit courts unanimously presume that legislative repeal indicates

the challenged policy will not return. See Yarls v. Bunton, 905 F.3d 905, 911 (5th Cir. 2018) (“[W]e

assume that formally announced changes to official government policy are not mere litigation

posturing”); Nat’l Advert. Co. v. City of Miami, 402 F.3d 1329, 1332 (11th Cir. 2005) (“This Court

and the Supreme Court have repeatedly held that the repeal or amendment of an allegedly

unconstitutional statute moots legal challenges to the legitimacy of the repealed legislation.”);

Marcavage v. Nat’l Park Serv., 666 F.3d 856, 861-862 (3d Cir. 2012) (“[T]his presumption [that

government officials act in food faith] and the changes to the Park Service’s regulations . . .

make[s] it unreasonable to expect that future constitutional violations will occur”); Citizens for

Responsible Gov’t State PAC v. Davidson, 236 F.3d 1174, 1182 (10th Cir. 2000) (“In general, the

repeal of a challenged statute is one of those events that makes it ‘absolutely clear that the allegedly

wrongful behavior . . . could not reasonably be expected to recur.’”).5




          5
          See also Teague v. Cooper, 720 F.3d 973, 977 (8th Cir. 2013) (Agreeing with Valero, 211
F.3d at 116 “‘that statutory changes that discontinue a challenged practice are usually enough to
render a case moot’”); Nelson v. Miller, 570 F.3d 868, 882 (7th Cir. 2009) (finding a case moot
where the government changed its behavior “and there is no evidence in the record” that it would
resume its old behavior); D.H.L. Assocs. v. O’Gorman, 199 F.3d 50, 55 (1st Cir. 1999) (holding
the suit moot, because challenges to repealed laws are normally moot, and the court found that “it
would be unreasonable to presume that the Town would return to its prior zoning plans after the
conclusion of this litigation”); Nat'l Black Police Ass’n v. District of Columbia, 108 F.3d 346, 349
(D.C. Cir. 1997) (stating that in the case of a formal repeal “there must be evidence indicating that
the challenged law likely will be reenacted” to avoid mootness); Ky. Right to Life v. Terry, 108
F.3d 637, 645 (6th Cir. 1997) (discussing the “general rule that legislative repeal of a statute
renders a case moot”); Harrison & Burrowes Bridge Constructors, Inc. v. Cuomo, 981 F.2d 50,

	                                                 6
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 7 of 22 PageID #: 743



          Consequently, the Fourth Circuit holds cases involving revoked government policies are

moot unless multiple factors indicate a probable return of the challenged policy. For example, a

challenge to death row conditions was not moot where the Corrections Department “(1) ‘retain[ed]

the authority and capacity’ to return to the challenged policies, (2) refuse[d] to ‘promise[] not to

resume the prior practice,’ and (3) has suggested circumstances may require re-imposing the

challenged policies.” See Porter v. Clarke, 852 F.3d 358, 366 (4th Cir. 2017) (internal citations

omitted). Similarly, a challenge to a repealed inmate policy was not moot where (1) “the

Corrections Department failed to establish that it would not reinstate the policy following

completion of the lawsuit;” (2) “the Corrections Department did not suggest it was barred or

considered itself barred from reinstating the policy if it so chose;” and (3) “there was ‘some degree

of doubt that the new policy w[ould] remain in place for long.’” Wall v. Wade, 741 F.3d 492, 497

(4th Cir. 2014)).

          Here, the Fourth Circuit signaled a formal repeal could moot this suit by inviting this court

to reconsider mootness based on future developments. See Deal, 911 F.3d at 191 (“Of course, this

does not prevent the district court from addressing mootness in the future if presented with that

issue.”).    That invitation is unsurprising given the long line of cases that a case is mooted by

legislative repeal. The Board passed a resolution that “its schools will never offer or employ the

BITS program in any of its schools” not offer any “Bible elective curriculum in any of its

elementary schools.” See Ex. 1-A. As a result, the teachers who were once a part of the BITS

program were let go or reassigned. As in other cases where the Fourth Circuit has affirmed that a




61 (2d Cir. 1992) (noting that “constitutional challenges to statutes are routinely found moot when
a statute is amended.”).



	                                                 7
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 8 of 22 PageID #: 744



case has become moot, the challenged policy has not only been replaced, the responsible body has

stated unequivocally that the policy will not be reinstated.

          Additionally, there is no basis to find return of the BITS program “appears probable.” In

finding the case was not moot on the facts sent to it, the Fourth Circuit emphasized that the program

was described as “suspended.” Id. at 191 (“The County has consistently described the BITS

program as ‘suspend[ed],’ rather than eliminated outright.”). This concern was eliminated by the

School Board’s resolution formally terminating the program. Moreover, to the extent that the

Fourth Circuit relied on published statements by Dr. Akers, see, e.g., id. at 192, her statements are

irrelevant to the Board’s resolution. Dr. Akers is not on the Board and does not have the power to

reenact the BITS program.

             2.   Plaintiffs’ claim for nominal damages cannot save this case from mootness.

          Not only are Plaintiffs’ claims for injunctive and declaratory relief moot, the Fourth Circuit

and multiple other circuits have held that a claim for nominal damages will not prevent mootness

where the purpose of the suit is to challenge a government policy that is subsequently revoked.

          For example, the Fourth Circuit affirmed a district court’s determination that a challenge

to an ordinance regulating signs and other displays “was mooted by the City’s subsequent

amendment of that ordinance.” Am. Legion Post 7, 239 F.3d at 605. The American Legion’s suit

against the City of Durham “sought injunctive relief, a declaratory judgment that the ordinance

was unconstitutional, damages, and costs.” Id. at 604. The court affirmed the district court’s

holding of mootness in its entirety, without distinguishing between its requests for prospective

relief and damages. See id. at 606.

          The Eleventh and Sixth Circuits have also held that a claim for nominal damages will not

preclude mootness where a governmental entity repeals the challenged policy. The Eleventh




	                                                  8
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 9 of 22 PageID #: 745



Circuit recently held that “a prayer for nominal damages will not sustain” a “constitutional

challenge to legislation that is otherwise moot.” Flanigan’s Enters. v. City of Sandy Springs, 868

F.3d 1248, 1264 (11th Cir. 2017). The court reasoned that “all of [the plaintiffs’] alleged injuries

would be remedied by, and therefore all possible relief exhausted by, removal of the challenged

Ordinance provision.” Id. at 1265. Because the repeal of the ordinance resulted in the relief

plaintiffs sought, the court held they “have already won. Their victory, while perhaps not

expedient, is comprehensive.” Id. at 1264. The Sixth Circuit also held that nominal damages will

not maintain a suit “on a regime no longer in existence.” Morrison v. Bd. of Educ., 521 F.3d 602,

611 (6th Cir. 2008). Because the policy at issue was repealed after the suit was filed, the court

found that the case was no longer redressable and “allowing [the case] to proceed to determine the

constitutionality of an abandoned policy – in the hope of awarding the plaintiff a single dollar –

vindicates no interest and trivializes the important business of the federal courts.” Id.

          Similarly, the Second Circuit has held that a “claim for nominal damages, which is clearly

incidental to the relief sought, cannot properly be the basis upon which a court should find a case

or controversy where none in fact exists.” Kerrigan v. Boucher, 450 F.2d 487, 489-90 (2d Cir.

1971). As the above cited cases, the court noted that all claims for prospective relief were moot.

Id. at 489 (finding that there was no “subsisting relationship between plaintiff and defendants upon

which any declaratory or injunctive relief could be bottomed”). Although Kerrigan did not involve

legislative repeal, the court reasoned that “the defendants thought it was the better part of wisdom

to return the plaintiff’s property rather than undergo the expense of defending this law suit which

has broad constitutional implications.” Id.6



6
 Plaintiffs may argue that in certain instances the Fourth Circuit has allowed nominal damages to
save a case where the relief was otherwise moot. Covenant Media of S.C., LLC v. City of N.
Charleston, 493 F.3d 421, 429 (4th Cir. 2007) (“Covenant alleges a personal injury -- untimely

	                                                9
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 10 of 22 PageID #: 746



          This court should follow the lead of the Fourth, Second, Sixth, and Eleventh Circuits and

hold that nominal damages will not sustain a suit where the case challenging a government policy

where all other relief is mooted.

             3.   In the alternative, the court should award only nominal damages.

          Should the Court decide that Plaintiffs’ claim for $1.007 is sufficient to maintain this suit

despite the unavailability of other relief, a simple judgment awarding nominal damages and

reasonable attorney fees grants plaintiffs “all of the relief they requested.” Ward v. Santa Fe Indep.

Sch. Dist., 393 F.3d 599, 603 (5th Cir. 2004); see also Shalford v. Shelley’s Jewelry, Inc., 127 F.

Supp. 2d 779, 789 (W.D.N.C. 2000) (finding that “conducting a trial to establish nominal damages

would be a waste of judicial resources”).

          The Fifth Circuit upheld such a judgment following remand to the district court after it

determined that “there remained a cognizable claim for nominal damages” following a school

board’s revision of a challenged policy.8 On remand, the district court entered judgment for the

plaintiffs for nominal damages and attorney fees without issuing findings of fact or conclusions of




consideration of its December 2004 Application -- that was caused by North Charleston's
application of the allegedly unconstitutional Sign Regulation and that is redressable by nominal
damages”); Henson v. Honor Comm. of U. Va., 719 F.2d 69, 72 n.5 (4th Cir. 1983) (“the
deprivation of procedural due process creates an independent right to seek, at a minimum, nominal
damages”). However, these cases involve Due Process challenges, which (1) are necessarily
backwards looking, and (2) would not be remedied by the repeal of the legislation at issue. See
Utah Animal Rights Coal. v. Salt Lake City Corp., 371 F.3d 1248, 1266 (10th Cir. 2004)
(McDonnell, J., concurring) (“The question, as with declaratory judgment actions involving past
conduct, is whether an award of nominal damages will have practical effect on the parties’ rights
and responsibilities in the future.”). Here, any question regarding the parties’ relation in the future
was resolved by the school board’s repeal.
7
  See Price v. City of Charlotte, 93 F.3d 1241, 1246 (4th Cir. 1996) (noting that an award of nominal
damages is “typically one dollar”).
8
  See Ward, 393 F.3d at 602 (citing Ward v. Santa Fe Indep. Sch. Dist., 35 F. App’x 386 (2002)).

	                                                 10
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 11 of 22 PageID #: 747



law. Id. at 602. The plaintiffs appealed to the Fifth Circuit, arguing that it was error for the district

court to enter judgment without findings of fact or conclusions of law.

          The Fifth Circuit upheld the judgment, holding that “the plaintiffs received all of the relief

they requested and cannot demonstrate any adverse effect resulting from the judgment.” Ward,

393 F.3d at 603. Because only nominal damages were at issue, the judgment provided all of the

relief to which plaintiffs were entitled. Id. The victorious plaintiffs were not entitled to the opinion

they wanted; “[f]ederal appellate courts review judgments, . . . not opinions.” Id.; see also Chathas

v. Local 134 IBEW, 233 F.3d 508, 512 (7th Cir. 2000) (“A winning party cannot appeal merely

because the court that gave him his victory did not say things that he would have liked to hear,

such as that his opponent is a lawbreaker.”). Here, if Plaintiffs’ claim for nominal damages

sustains the case, this case should proceed only on the only live issue—nominal damages.

              4.   The Court need not continue this suit past this motion.

          Nothing in the record would support a determination that a return to the BITS program is

“probable,” as is necessary to overcome the presumption of mootness. Therefore, the Court should

follow the long line of precedent holding cases involving legislative repeal are moot. If the Court

determines that a live claim for nominal damages survives the school board’s repeal, the Court

should enter a judgment of nominal damages consistent with Defendants’ offer of judgment. [Doc.

24]. It would be unreasonable for the court to allow the parties to continue this case to trial where

the only relief at issue is one dollar or some other nominal amount, especially when Defendants

have offered to enter a judgment in an amount in excess of nominal damages. Id.

       B.   Plaintiffs fail to state a claim against Deborah Akers that satisfies qualified
            immunity

          1.   The FAC does not plead facts to support personal or supervisory liability against
               Dr. Akers.




	                                                 11
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 12 of 22 PageID #: 748



          The FAC does not satisfy Rule 8 pleading standards in its claims against Dr. Akers. In

order to satisfy Rule 8 in an individual capacity suit, “a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Plaintiffs don’t identify any actions Dr. Akers took

personally to cause them injury; at most, Plaintiffs contend that Dr. Akers is liable as a supervisor.

See FAC ¶ 98 (“In overseeing the Bible in the Schools Program, Deborah Akers has coerced

students into receiving religious instruction.”). In an action against a supervisor under § 1983, a

plaintiff “must show actual or constructive knowledge of a risk of constitutional injury, deliberate

indifference to that risk, and ‘an affirmative causal link between the supervisor’s inaction and the

particular constitutional injury suffered by the plaintiff.’” Carter v. Morris, 164 F.3d 215, 221 (4th

Cir. 1999) (quoting Shaw v. Stround, 13 F.3d 791, 799 (4th Cir. 1994)). Deliberate indifference

requires that a supervisor repeatedly failed to act “in the face of documented and widespread

abuses.” Dawkins v. Arthur, 701 F. App’x 191, 194 (4th Cir. 2017) (quoting Shaw, 13 F.3d at

194)). Plaintiffs’ pleadings fall well short of alleging the particular misconduct necessary for Ms.

Akers to be responsible in her individual capacity, as Defendants have previously conceded. [Doc.

28] at 20 (discussing Plaintiffs’ need to develop facts about Dr. Akers “specific conduct.”).

          2.   Even if the Court determines that the allegations state a claim against Ms. Akers,
               she is entitled to qualified immunity.

          Because the allegations against Dr. Akers in her individual capacity fail to even state a

claim against her, they fall far short of overcoming qualified immunity.9 Qualified immunity

“protects government officials from civil damages in a 42 U.S.C.S. § 1983 action insofar as their




9
  Although not named here to avoid any argument of waiver regarding Plaintiffs’ failure to serve
process, the same analysis applies to Rebecca Peery, who the complaint also names in her
individual capacity.

	                                               12
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 13 of 22 PageID #: 749



conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Edwards v. City of Goldsboro, 178 F.3d 231, 250 (4th Cir. 1999).

Qualified immunity is not merely immunity from liability, but immunity from suit. See Gooden v.

Howard Cnty., Md., 954 F.2d 960, 965 (4th Cir. 1992) (“The basic purpose of qualified immunity

. . . is to spare individual officials the burdens and uncertainties of standing trial in those instances

where their conduct would strike an objective observer as falling within the range of reasonable

judgment.”). The Court’s qualified immunity analysis may first look to whether the right allegedly

violated is “clearly established.” Pearson v. Callahan, 555 U.S. 223, 236 (2009) (holding that

courts have discretion “in deciding which of the two prongs of the qualified immunity analysis

should be addressed first”). If the violated right is not clearly established, immunity is proper. Id.

          As opposed to the broad, unparticularized allegations set forth in the Complaint, the Court’s

qualified immunity inquiry demands a “high level of particularity.” Doe v. S.C. Dep’t of Soc.

Servs., 597 F.3d 163, 176 (4th Cir. 2010). A right is clearly established only when it has been

authoritatively decided by the Supreme Court, the appropriate United States Court of Appeals, or

the highest court of the state. Id. Moreover, the clearly established inquiry must be viewed from

the layman’s perspective, not from the view of one trained in the law. Bland v. Roberts, 730 F.3d

368, 394 (4th Cir. 2013).

                 a.   Federal judges regularly express frustration with the lack of clarity in
                      Establishment Clause jurisprudence.

           As the Supreme Court and numerous federal circuit courts have noted, very little of the

courts’ Establishment Clause jurisprudence is “clearly established.” Numerous Supreme Court

justices have bemoaned the lack of clarity and consistency in the Court’s Establishment Clause

precedents. See Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 319 (2000) (Rehnquist, C.J.,

dissenting) (noting that “Lemon has had a checkered career in the decisional law of this Court.”);



	                                                 13
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 14 of 22 PageID #: 750



Rosenberger v. Rectors of the Univ. of Va., 515 U.S. 819, 861 (1995) (Thomas, J., concurring)

(bemoaning that “our Establishment Clause jurisprudence is in hopeless disarray”); Lamb’s Chapel

v. Ctr. Moriches Union Free Sch. Dist., 508 U.S. 384, 399 (Scalia, J., concurring) (agreeing with

“the long list of constitutional scholars who have criticized Lemon and bemoaned the strange

Establishment Clause geometry of crooked lines and wavering shapes its intermittent use has

produced.”); Comm. for Pub. Ed. & Religious Liberty v. Regan, 444 U.S. 646, 671 (1980) (Stevens,

J., dissenting) (deriding “the sisyphean task of trying to patch together the blurred, indistinct, and

variable barrier described in Lemon”).

          The Fourth Circuit has similarly indicated that Establishment Clause analyses are nuanced

and not subject to broad pronouncements. In a very recent analysis, the Fourth Circuit emphasized

that “context is crucial” for Establishment Clause analyses. Wood, 915 F.3d at 314. Assessing

alleged violations of the Establishment Clause “in isolation would violate the analysis mandated

by the Supreme Court in Lemon.” Id.10

          Given the state of confusion that even highly competent federal judges and Supreme Court

justices have expressed about Establishment Clause jurisprudence, it would be a rare case where a




10
   Other federal courts have similarly expressed confusion in Establishment Clause jurisprudence.
Barnes v. Cavazos, 966 F.2d 1056, 1063 (6th Cir. 1992) (“The Lemon test has
received criticism from virtually every corner and we add our voices to those who profess
confusion and frustration with Lemon’s analytical framework”); Green v. Haskell Cty. Bd. of
Comm'rs, 574 F.3d 1235, 1235 n.1 (Kelly, J., dissenting) (10th Cir. 2009) (“Whether [Lemon] and
its progeny actually create discernible ‘tests,’ rather than a mere ad hoc patchwork, is debatable.”);
Card v. City of Everett, 520 F.3d 1009, 1023-24 (9th Cir. 2008) (Fernandez, J., concurring) (“The
still stalking Lemon test and the other tests and factors, which have floated to the top of this chaotic
ocean from time to time in order to answer specific questions, are so indefinite and unhelpful
that Establishment Clause jurisprudence has not become more fathomable.”); Skoros v. City of
N.Y., 437 F.3d 1, 13 (2d Cir. 2006) (noting that the Supreme Court justices “have rarely agreed --
in either analysis or outcome –” on Establishment Clause cases.); Harris v. City of Zion, 927 F.2d
1401, 1419 (7th Cir. 1991) (Easterbrook, J., dissenting) (“Lemon's "three-part test" is not a test. It
is a triad of questions, the answers to which conflict in all interesting cases.”).

	                                                14
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 15 of 22 PageID #: 751



layman could be expected to conduct the fact- and context-based inquiry required to determine

whether a particular practice violates the Establishment Clause. It is even more rare for such a

violation to be “clearly established.” This is not such a case.

                 b.   The Supreme Court and Fourth Circuit have repeatedly indicated that
                      schools are not precluded from religious curricula.

          The Supreme Court and the Fourth Circuit have repeatedly held that teaching biblical or

religious curricula are not per se unconstitutional. The Supreme Court has consistently indicated

that public schools are not prohibited from teaching about the Bible or other religious texts. See

Stone v. Graham, 449 U.S. 39, 42 (1980) (per curiam) (“The Bible may constitutionally be used

in an appropriate study of history, civilization, ethics, comparative religion or the like.”); Epperson

v. Arkansas, 393 U.S. 97, 106 (1968) (“Study of religions and of the Bible form a literary and

historic viewpoint, presented objectively as a part of a secular program of education, need not

collide with the First Amendment’s prohibition.”); Sch. Dist. of Abington Twp. v. Schempp, 374

U.S. 203, 225 (“Nothing we have said here indicates that such study of the Bible or of religion,

when presented objectively as part of a secular program of education, may not be effected

consistently with the First Amendment.”). School administrators should be permitted to rely on

these assurances. As the Seventh Circuit observed, “If the [Supreme] Court proclaims that a

practice is consistent with the Establishment Clause, we take its assurances seriously. If the

Justices are pulling our leg, let them say so.” Sherman v. Cmty. Consol. Sch. Dist. 21, 980 F.2d

437, 448 (7th Cir. 1992).

          The Fourth Circuit has also indicated that public schools are not prohibited from teaching

about religion. The Fourth Circuit recently held that a curriculum that “involved no more than

having the class read, discuss, and think about” religion did not violate the Establishment Clause.

Wood, 915 F.3d at 317. The court held a compulsory curriculum which taught students that a



	                                                15
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 16 of 22 PageID #: 752



typical Muslim’s faith is stronger than the average Christian’s and required students to identify the

Five Pillars of Islam did not violate the Establishment Clause. Wood, 915 F.3d at 312-13. In

upholding the curriculum, the court explained that “educational materials[] which identify the

views of a particular religion[] do not amount to an endorsement of religion.” Id. at 317; compare

with FAC at ¶ 83 (“This lesson teaches about Jesus and his death as a moral lesson and as a way

of introducing students to the key tenets of the Christian religion.”).

          Schools may similarly teach the Bible in a way that identifies core beliefs of Christianity,

such as the crucifixion and resurrection, or Judaism, such as observance of the Ten

Commandments. See Peck v. Upshur County Bd. of Educ., 155 F.3d 274, 288 (4th Cir. 1998)

(“The Bible is no less deserving of the Constitution’s protection than any other text of faith.”). As

the Fourth Circuit explained in Mellen v. Bunting, if a public school, such as Virginia Military

Academy, “desires to teach cadets about religion, it is entitled to offer such classes in its

curriculum.” 327 F.3d 355, 372 n.10 (4th Cir. 2003).

          This is consistent with courts’ frequent recognition that classes involving religious study

can serve legitimate secular purposes, and may even be necessary for a thorough education. See

Wood, 915 F.3d at 315-316 (“[I]t might well be said that one’s education is not complete without

a study of comparative religion or the history of religion and its relationship to the advancement

of civilization.” (quoting Schempp, 374 U.S. at 255)); Crockett v. Sorenson, 568 F. Supp. 1422,

1429 (W.D. Va. 1983) (“Secular education imposes immediate demands that the student have a

good knowledge of the Bible[.]”); Wiley v. Franklin, 468 F. Supp. 133, 150 (E.D. Tenn. 1979)

(“To ignore the role of the Bible in the vast area of secular subjects . . . is to ignore a keystone in

the building of an arch, at least insofar as Western history, values, and culture are concerned.”).




	                                                16
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 17 of 22 PageID #: 753



The West Virginia Attorney General likewise formally opine that biblical curricula are

constitutional when offered within certain guidelines. [Doc. 25-3].

          Given that courts have repeatedly held that even compulsory religious education is not

precluded by the Establishment Clause, Plaintiffs can hardly argue that their simple awareness that

a public school offers an “opt in” biblical study curriculum violates any “clearly established” right.

          The FAC establishes that the BITS program was voluntary.11 The schools sent permission

slips to parents prior to holding BITS classes. FAC ¶35. If a parent did not return the signed

permission slip, like Ms. Deal in this case, the child did not participate. Id. at ¶¶ 38-44. Children

who did not participate were sent to the school library or computer lab where they were allowed

to read a book of their choosing. Id. at ¶¶ 42-44. There are no allegations that any school employee

proselytized or harassed Jessica for not participating in the BITS program. To the extent that

Plaintiffs rely on the content of the curriculum, such a fact- and context-based inquiry is precisely

the type of analysis that is suited for lawyers and judges, not school administrators. See Wood,

915 F.3d at 315 (“academic freedom would not long survive in an environment in which courts

micromanage school curricula”).

          For these reasons, Superintendent Akers is entitled to qualified immunity for the allegations

set forth in the First Amended Complaint.

       C.   Mercer County Schools is not a final policymaking authority

          Under 42 USC § 1983, a municipality may not be subject to liability under a theory of

respondeat superior. Instead, a plaintiff must show that the violation was made by a final policy



11
  Although Plaintiffs cite cases to indicate that voluntariness does not preclude an Establishment
Clause violation, those cases involve ostensibly religious exercises. See, e.g., Lee v. Weisman, 505
U.S. 577 (1992) (involving prayer); School Dist. of Abington Twp., Pa. v. Schempp. 374 U.S. 203,
224 (1963) (bible reading and prayer).Those cases therefore do not “clearly establish” that a
voluntary curriculum studying religious texts is unconstitutional.

	                                                 17
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 18 of 22 PageID #: 754



making official. Semple v. City of Moundsville, 195 F.3d 708, 712 (4th Cir. 1999) (“Plaintiffs

seeking to impose liability on a municipality under § 1983 must, therefore, adequately plead and

prove the existence of an official policy or custom that is fairly attributable to the municipality and

that the policy proximately caused the deprivation of their rights.” (quoting Jordan by Jordan v.

Jackson, 15 F.3d 333, 338 (4th Cir. 1994))). The Fourth Circuit has held this rule is equally

applicable to school boards. See Barrett v. Bd. of Educ. of Johnson Cty., 590 F. App’x 208, 210

(4th Cir. 2014) (“The Board, for purposes of a civil rights lawsuit under § 1983, is indistinguishable

from a municipality.” (citing Riddick v. Sch. Bd. of City of Portsmouth, 238 F.3d 518, 522 n.3 (4th

Cir. 2000)).

          The determination of who has final policymaking authority is one of state law. “Under

West Virginia law, the final policy making authority for a school district resides with the members

of its county board of education.” Carr-Lambert v. Grant Cnty. Bd. of Educ., No. 2:09-cv-61,

2009 U.S. Dist. LEXIS 58194 (N.D.W. Va July 2, 2009); see also FAC ¶¶ 90-92. Thus final

policymaking authority lies with the Mercer County Board of Education, not with Mercer County

Schools. There being no independent cause of action against Mercer County Schools, Mercer

County Schools should be dismissed from this lawsuit.

       D.   Plaintiffs’ claims are barred by the Statute of Limitations

          A claim brought pursuant to § 1983 is subject to the statute of limitations for a personal

injury action in the state it is brought. Bell v. Bd. of Educ., 290 F. Supp. 2d 701, 709 (S.D.W. Va.

2003). In West Virginia, the statute of limitations for a § 1983 claim is two years. Id.

          The date of accrual of a § 1983 action is a question of federal law. See Brooks v. City of

Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996). Under federal law, a cause of action accrues

when the plaintiff possesses sufficient facts about the harm done to him that reasonable inquiry




	                                                 18
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 19 of 22 PageID #: 755



will reveal his cause of action.” Id. The statute of limitations will toll if the alleged injury results

from a “continuing violation.” Hall v. City of Clarksburg, No. 1:14-CV-90, 2016 U.S. Dist. LEXIS

135183, at *11 (N.D.W. Va. 2016). However, “a continuing violation is occasioned by continual

unlawful acts, not continual ill effects from an original violation.” Miller v. King George Cty., 277

F. App’x 297, 299 (4th Cir. 2008) (quoting Nat’l Advert. Co. v. Raleigh, 947 F.2d 1158, 1161 (4th

Cir. 1991).

          Where, as here, the alleged violation is legislative, courts in the Fourth Circuit will consider

two factors in determining whether the plaintiff has alleged a continuing violation: (1) the harm to

the plaintiff and whether that harm has been compounded by further governmental actions and (2)

whether unfairness results from finding the continuing wrong exception inapplicable. Miller, 277

F. App’x at 299. Where the alleged harm was foreseeable and ascertainable from the moment the

cause of action accrued, the Fourth Circuit will not toll the statute of limitations. Id.

          Here, the claimed injury, Elizabeth Deal and Jessica Roe were aware of the BITS program

and Jessica Roe’s exposure to it no later than 2013. FAC at ¶ 35 (stating that Mercer County sent

home permission slips for the BITS program “[w]hen Jessica Roe began first grade”). Ms. Deal

was aware of the nature of the program at about that time. FAC ¶¶ 37-38.This, at a minimum,

created a duty for Elizabeth Deal to inquire as to the nature of the BITS program in 2013. The

alleged injury, a sense of alienation, was thus incurred by Deal and Roe no later than in 2013.

FAC ¶¶ 35-36. Plaintiffs do not allege facts that would support a finding that any subsequent acts

of Mercer County Schools or the School Board compounded Plaintiffs’ sense of alienation apart

from the existence of the BITS program.12



12
 To the extent that Plaintiffs intend to argue that Jessica initially being placed in a cloakroom
during BITS was a subsequent act that tolls the statute of limitation, this incident also occurred
more than two years before the suit was filed. Under the facts pleaded, Jessica attend first grade

	                                                  19
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 20 of 22 PageID #: 756



          Similarly, there is no unfairness in not letting this case go forward. Ms. Deal and her

daughter did not join this lawsuit until well after Jessica had stopped attending Mercer County

schools, and at least three years after she was made aware of the BITS program. See Miller, 277

F.3d at 300 (“if any unfairness could occur in this case, it would result from permitting the Millers

to challenge the 2001 finding that they were in violation of zoning laws nearly six years after notice

of the violation.”)

          Under the facts stated in the complaint, Ms. Deal’s and Jessica’s cause of action accrued

sometime in 2013, at least three years before this suit was filed. Even read in its best light, the

FAC does not allege any damages that were unforeseeable or otherwise not ascertainable at any

point beyond 2014. Because Plaintiffs did not file suit within two years of accrual of the cause of

action and no subsequent acts compounding the violation occurred within the limitations period,

Plaintiffs claims are barred by the statute of limitations.

                                          CONCLUSION

          For the foregoing reasons, the Court should dismiss this case as moot. If the Court

determines that the case is not moot, then the Court should dismiss all claims as barred by the two-

year statute of limitations, dismiss the complaint against Dr. Akers and Mercer County Schools

for failure to state a claim, and dismiss the complaint against Dr. Akers under the doctrine of

qualified immunity.




during the 2013-2014 school year. The FAC indicates that these events happened no later than
2014. FAC ¶¶	   39-40 (“Jessica was removed from her first grade classroom during Bible in the
Schools classes”) (emphasis added). Therefore, assuming arguendo these events toll the statute of
limitations, the claims are still time-barred.

	                                                20
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 21 of 22 PageID #: 757




                                                    MERCER COUNTY BOARD
                                                    OF EDUCATION;
                                                    MERCER COUNTY SCHOOLS;
                                                    and DEBORAH S. AKERS, in her
                                                    individual capacity,
                                                    By Counsel.


/s/ Kermit J. Moore
Kermit J. Moore (WV State Bar No. 2611)
W. Blake Belcher (WV State Bar No. 12212)
Brewster, Morhous, Cameron, Caruth,
       Moore, Kersey & Stafford, PLLC
418 Bland Street
Post Office Box 529
Bluefield, West Virginia 24701
(304) 325-9177
(304) 324-0362 fax




	                                          21
       Case 1:17-cv-00642 Document 80 Filed 04/10/19 Page 22 of 22 PageID #: 758



                               CERTIFICATE OF SERVICE


                I, Kermit J. Moore, counsel for Defendants, hereby certify that on the 10th

day of April, 2019, I electronically filed the preceding MEMORANDUM OF LAW IN

SUPPORT OF DEFENDANTS MERCER COUNTY BOARD OF EDUCATION,

MERCER COUNTY SCHOOLS, AND DR. DEBORAH AKERS’S MOTION TO DISMISS

with the Clerk of this Court using the CM/ECF system, which, in turn, will send

notification of such filing to the following CM/ECF participants, counsel of

record:

                             Marcus B. Schneider, Esquire
                             Steele Schneider
                             428 Forbes Avenue, Suite 700
                             Pittsburgh, Pennsylvania 15219

                             Kristina T. Whiteaker, Esquire
                             David L. Grubb, Esquire
                             The Grubb Law Group
                             1114 Kanawha Boulevard, East
                             Charleston, West Virginia 25301

                             Patrick C. Elliott, Esquire
                             Christopher Line, Esquire
                             Freedom From Religion Foundation
                             10 North Henry Street
                             Madison, Wisconsin 53703

                             Hiram S. Sasser, III, Esquire
                             Jeremiah G. Dys, Esquire
                             Reed N. Smith, Esquire
                             First Liberty Institute
                             2001 West Plano Parkway, Suite 1600
                             Plano, Texas 75075

                             David R. Dorey, Esquire
                             O’Melveny & Myers LLP
                             1625 Eye Street, N.W.
                             Washington, D.C. 20006


                                                   /s/ Kermit J. Moore



	                                            22
